DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ATSUMI (US 20150255139).
Regarding claim 1, ATSUMI discloses a semiconductor device comprising: 
a first transistor (3rd transistor on bottom row between 198 and 199, see fig 8, para 224) and a dummy transistor (2nd transistor 198 on bottom row, see fig 8, para 235) over a substrate (131, see fig 6-8, para 105), 
wherein the first transistor and the dummy transistor have different structures (the first transistor has a left s/d electrode that extends left to an adjacent transistor, and the dummy transistor 198 does not, and also the top gate of the first transistor is connected, see fig 8), 
wherein the first transistor comprises a first conductor as a first gate electrode (gate 103j of the 1st transistor, see fig 6-8, para 146), a first oxide semiconductor (101j can be IGZO, see fig 6-8. para 179), a second conductor (left s/d conductor 104j of the first transistor, see fig 6-8, para 138) as a source 
wherein the dummy transistor comprises a second oxide semiconductor (oxide semiconductor 101j of the dummy transistor, see fig 6-8, para 146) and a fourth conductor (left conductor 104j of the dummy transistor, see fig 6-8, para 138),
wherein the second oxide semiconductor is formed in the same step as the first oxide semiconductor (both 101j can be made of the same material, see para 311), and 
wherein the fourth conductor is formed in the same step as one of the first conductor, the second conductor, and the third conductor (both layers 104j can be the same material, see para 183).
The examiner notes that “wherein the second oxide semiconductor is formed in the same step as the first oxide semiconductor, and wherein the fourth conductor is formed in the same step as one of the first conductor, the second conductor, and the third conductor” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, ATSUMI discloses the semiconductor device according to claim 1, wherein the first transistor and the dummy transistor are positioned in a first region (middle portion of the device in fig 8), 
wherein a plurality of second transistors are positioned in a second region (the left part of the device in fig 8 contains a plurality of transistors, see fig 8, para 224), and 

Regarding claim 7, ATSUMI discloses the semiconductor device according to claim 1, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (101 can be IGZO, see para 179).
Regarding claim 8, ATSUMI discloses a semiconductor device comprising: 
a first transistor (3rd transistor on bottom row between 198 and 199, see fig 8, para 224) and a dummy transistor (2nd transistor 198 on bottom row, see fig 8, para 235) over a substrate (131, see fig 6-8, para 105), 
wherein the first transistor and the dummy transistor have different structures (the first transistor has a left s/d electrode that extends left to an adjacent transistor, and the dummy transistor 198 does not, and also the top gate of the first transistor is connected, see fig 8), 
wherein the first transistor comprises a first conductor as a first gate electrode (gate 103j of the 1st transistor, see fig 6-8, para 146), a first oxide semiconductor (101j can be IGZO, see fig 6-8. para 179), a second conductor (left s/d conductor 104j of the first transistor, see fig 6-8, para 138) as a source electrode or a drain electrode, and a third conductor as a second gate electrode (105j, see fig 6-8, para 146), 
wherein the dummy transistor comprises a second oxide semiconductor (oxide semiconductor 101j of the dummy transistor, see fig 6-8, para 146),
wherein the second oxide semiconductor is formed in the same step as the first oxide semiconductor (both 101j can be made of the same material, see para 311), and 

The examiner notes that “wherein the second oxide semiconductor is formed in the same step as the first oxide semiconductor” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 9, ATSUMI discloses the semiconductor device according to claim 8, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (101 can be IGZO, see para 179).
Regarding claim 10, ATSUMI discloses the semiconductor device according to claim 8, wherein the transistor is adjacent to the dummy transistor (the first transistor and the dummy transistor are close to and next to each other, see fig 8).
Regarding claim 11, ATSUMI discloses the semiconductor device according to claim 8, wherein the second conductor is in contact with the first oxide semiconductor and the second oxide semiconductor (the left conductor 104j_b of the first transistor is in direct contact with both layers 101j of the first and dummy transistors, see fig 6-8).
Regarding claim 12, ATSUMI discloses the semiconductor device according to claim 8, wherein the dummy transistor further comprises a fourth conductor (left conductor 104j of the dummy transistor, see fig 6-8, para 138), and wherein the fourth conductor is formed in the same step as one of the first conductor and the third conductor.

Regarding claim 13, ATSUMI discloses a semiconductor device comprising: 
a first transistor (3rd transistor on bottom row between 198 and 199, see fig 8, para 224) and a dummy transistor (2nd transistor 198 on bottom row, see fig 8, para 235) over a substrate (131, see fig 6-8, para 105), 
wherein the first transistor and the dummy transistor have different structures (the first transistor has a left s/d electrode that extends left to an adjacent transistor, and the dummy transistor 198 does not, and also the top gate of the first transistor is connected, see fig 8), 
wherein the first transistor comprises a first conductor as a first gate electrode (gate 103j of the 1st transistor, see fig 6-8, para 146), a first oxide semiconductor (101j can be IGZO, see fig 6-8. para 179), a second conductor (left s/d conductor 104j of the first transistor, see fig 6-8, para 138) as a source electrode or a drain electrode, and a third conductor as a second gate electrode (105j, see fig 6-8, para 146), 
wherein the dummy transistor comprises a second oxide semiconductor (oxide semiconductor 101j of the dummy transistor, see fig 6-8, para 146), 
wherein the second oxide semiconductor is formed in the same step as the first oxide semiconductor (both 101j can be made of the same material, see para 311), and 

The examiner notes that “wherein the second oxide semiconductor is formed in the same step as the first oxide semiconductor” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 14, ATSUMI discloses the semiconductor device according to claim 13, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (101j can be IGZO, see fig 6-8. para 179).
Regarding claim 15, ATSUMI discloses the semiconductor device according to claim 13, wherein the dummy transistor does not comprise a conductor which is formed in the same step as one of the first (the dummy transistor does not contain an electrode contacting the top gate, see fig 8).
The examiner notes that “wherein the dummy transistor does not comprise a conductor which is formed in the same step as one of the first” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811